Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 1 of 11 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

 

TARA MCLEOD, an individual, and WENDEE CIVIL ACTION
LOMELT, an individual,

Plaintiffs, Case No. 2:19-cv-266
V. Judge:
FLORIDA CANCER SPECIALISTS, P.L., a Mag. Judge:

Florida professional limited liability company,

Defendant.

 

 

COMPLAINT AND DEMAND FOR JURY TRIAL

NOW COME the Plaintiff, TARA MCLEOD (“McLeod”) and WENDEE LOMELI
(“Lomeli”) (collectively “Plaintiffs”), by and through undersigned counsel, and state the following
for their Complaint:

CAUSES OF ACTION

1. This is an action brought under the Family & Medical Leave Act (FMLA) and
Florida’s Private Whistleblower Act (FWA), for (1) interference in violation of the FMLA, (2)
retaliation in violation of the FMLA, and (3) retaliation in violation of the PWA.

PARTIES

2. Plaintiff, TARA MCLEOD (“MCLEOD”) is an individual and a resident of

Florida who currently resides, and at all material times resided, in Lee County, Florida. MCLEOD

was employed by the Defendant.
Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 2 of 11 PagelD 2

3. Plaintiff, WENDEE LOMELI (“LOMELY’) is an individual and a resident of
Florida who currently resides, and at all material times resided, in Lee County, Florida. LOMELI
was employed by the Defendant.

4. Defendant, FLORIDA CANCER SPECIALISTS, P.L. (“FCS”) is a Florida
professional limited liability company with a principal place of business located in Fort Myers,
Florida. FCS employed MCLEOD.

5. At all material times, FCS employed greater than fifty (50) employees.

JURISDICTION AND VENUE

6. This Court has jurisdiction of this matter under 28 U.S.C. §1331.

7. Venue is proper in the United States District Court for the Middle District of Florida
because the Plaintiffs reside in Lee County, Florida and FCS conducts business in, and some or
all of the events giving rise to Plaintiff's claims occurred in Lee County, Florida, which is within
the Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule
1.02(b)(5) since Lee County is within the Fort Myers Division.

GENERAL ALLEGATIONS

MCLEOD

8. MCLEOD began her employment with FCS on October 31, 2016 and was
employed as FCS’ Human Resources Manager on a fulltime basis.

9. MCLEOD always performed her assigned duties in a professional manner and was
very well qualified for her position.

10. MCLEOD isa primary caregiver for her mother, who suffered a debilitating stroke.

11. Beginning in November 2017, MCLEOD was approved for intermittent FMLA

leave in order to care for her ailing mother.
Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 3 of 11 PagelD 3

12. Despite being approved for the intermittent FMLA leave, MCLEOD did not begin
utilizing it until November 2018.

13. Beginning in November 2018, MCLEOD utilized approximately 5-days of
intermittent FMLA leave.

14. On or about November 9, 2018, MCLEOD sent an email to her supervisor
requesting reduced schedule under the FMLA leave whereby MCLEOD would work on Mondays,
Tuesday, Thursdays and Fridays, but would have Wednesdays off in order to care for her mother.
FCS approved the request and MCLEOD took Wednesdays off.

15. | FCS began to retaliate almost immediately by not inviting her to meetings and
targeting MCLEOD under the auspices of poor performance by blaming her for issue within the
human resources department where a procedural error was made by someone else which predated
her responsibility of that issue.

16. FCS had been fraudulently completing I-9s.

17. More specifically, FCS had been having HR assistants fraudulently sign I-9s on
behalf of managers, which is against the law because I-9s must be signed by the individual who
views the documents.

18. This was unbeknownst to MCLEOD and LOMELT, who were not responsible for
the oversight of I-9s within FCS at that time.

19. | When she learned of this practice, MCLEOD immediately sent an objection to the
same in writing to FCS. This occurred on or about November 14, 2018.

20. MCLEOD’s supervisor responded to MCLEOD’s email by acknowledging the

illegality of the practice in a text message.
Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 4 of 11 PagelD 4

21. Subsequent thereto, FCS convened a management meeting where a “solution” to
the I-9 fraud was announced.

22. That “solution,” however, did not resolve the illegality and did not bring FCS into
compliance with the law.

23. MCLEOD discovered this about one week later and promptly informed her
supervisor of the same.

24. MCLEOD’s supervisor, however, ignored MCLEOD’s report under after
Thanksgiving, at which time her supervisor stripped MCLEOD of her leadership responsibilities.

25. From there, MCLEOD ’s supervisor issued MCLEOD almost daily criticism until
FCS terminated MCLEOD on December 21, 2018.

26. During this time period MCLEOD reported and objected to the I-9 fraud, she was
also on reduced schedule FMLA leave.

27. Her supervisor even told her that her duties were being stripped of her because
“you’re too busy taking care of your mom.”

28. FCS has a policy of retaliating against those that take FMLA leave. As but one
example amongst many, CEO Brad Prechtl has announced a policy of refusing to pay bonuses to
employees who are on FMLA leave.

LOMELI

29. | LOMELI began her employment with FCS in or about November 2017 and was
employed as FCS’ “Associate HR Business Partner” on a fulltime basis.

30. LOMELIT always performed her assigned duties in a professional manner and was
very well qualified for her position. FCS gave LOMELI a Christmas bonus in December 2018

because of her performance.
Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 5 of 11 PagelD 5

31. However, on or about December _, 2018, LOMELI concluded an investigation
into possible Title VII violations by FCS’ Director of Revenue Cycle, Melissa Chandler.

32. Through her investigation, LOMELI found that Chandler, who was LOMELI’s
superior but who was not in her supervisory chain of command, indeed committed serious Title
VII violations by repeatedly making disparaging remarks about employees’ races and national
origins.

33. As part of her written report, LOMELI found that Chandler violated Title VI and
that she should be terminated due to the seriousness of the substantiated allegations.

34. Almost immediately upon issuing her written report, LOMELI was removed as
leader of her team and was reassigned.

35. Thereafter, LOMELI sent FCS a written objection to an unsafe workplace as the
only method FCS had for disposing of sharps was the garbage. FCS did not maintain any safe
method to allow employees to dispose of sharps, such as needles, which posed a substantial risk
of bodily harm due to bloodborne pathogens should an employee become stuck by a used sharp.

36. Just days prior to her termination, LOMELI sent an email to FCS advising that
FCS was still in violation of the law and that it needed to get in compliance with the law.

37. | FCS terminated LOMELI on February 13, 2019.

38. | FCS then presented LOMELI with a general release that it asked her to sign, which
she declined.

COUNT I- VIOLATION OF THE FAMILY & MEDICAL LEAVE ACT (“FMLA”)-
INTERFERENCE (MCLEOD)

39. The Plaintiff hereby incorporates by reference Paragraphs 1-2 and 4-28 in this

Count by reference as though fully set forth below.
Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 6 of 11 PagelD 6

40. MCLEOD qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR §§
825.113(a); 825.800 since she needed leave to care for her mother, who suffered from a serious
health condition, the FMLA defining a serious health condition as an illness, injury, impairment,
or physical or mental condition that involves treatment by a health care provider and MCLEOD
worked more than 1,250 hours in the preceding 12 months of employment with the FCS.

41. MCLEOD informed the FCS of her need for leave due to her mother’s serious
health condition.

42. FCS was responsible for designating leave as FMLA-qualifying and for giving
notice of the designation within five business days, absent extenuating circumstances, after it has
enough information to make that determination, such as when it receives medical certification.

43. If FCS were to have decided that MCLEOD’s expected absence was not FMLA-
qualifying, it must have notified her of this fact in the Designation Notice under 29 CFR §
825.300(d)(1).

44. FCS has never provided MCLEOD with any notice disqualifying her FMLA leave.

45. In fact, FCS determined that MCLEOD was eligible for leave under the FMLA
but then terminated her employment because of her request for federally protected medical leave.

46. MCLEOD engaged in activity protected by the FMLA when she requested and
took leave due to her mother’s serious health conditions, consistently informing the FCS of the
same.

47. | FCS knew, or should have known, that MCLEOD was exercising her rights under
the FMLA and was aware of MCLEOD's need for FMLA-protected absence.

48. MCLEOD complied with all of the notice and due diligence requirements of the

FMLA.
Case 2:19-cv-00268-SPC-NRM Document 1 Filed 04/23/19 Page 7 of 11 PagelD 7

49. FCS was obligated to provide MCLEOD, an employee who requested FMLA
leave, up to 12 weeks of unpaid leave and then reinstatement to her former position or an equivalent
position with the same pay, benefits, and working conditions when he returns to work under 29
U.S.C. § 2614(a)(1); 29 CFR § 825.215(a).

50. FCS failed to grant leave and to return MCLEOD to her former position or an
equivalent position in violation of the FMLA.

51. | Acausal connection exists between MCLEOD 's request for FMLA-protected leave
and her termination from employment with the FCS.

52. FCS engaged in willful retaliation in violation of the FMLA by terminating
MCLEOD 's employment because she engaged in activity protected by the FMLA.

53. Asa result of the above-described violations of FMLA, MCLEOD has been
damaged by FCS in the nature of lost wages, salary, employment benefits and other compensation
and is therefore entitled to recover actual monetary losses, interest at the prevailing rate and
liquidated damages.

WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award
of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29
U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,
and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and
any other such damages as this honorable Court deems just.

COUNT I —- VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“EMLA”)-
RETALIATION (MCLEOD)

54. The Plaintiff hereby incorporates by reference Paragraphs 1-2, 4-28 and 40-52 in

this Count by reference as though fully set forth below.
Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 8 of 11 PagelD 8

55. | MCLEOD engaged in activity protected by the FMLA when she requested leave
due to her serious health condition, consistently informing the FCS of the same verbally and in
writing, and when she demanded reinstatement.

56. | FCS knew, or should have known, that MCLEOD was exercising her rights under
the FMLA and was aware of MCLEOD's need for FMLA-protected absence.

57. A causal connection exists between MCLEOD 's request for FMLA-protected
leave and her termination from employment with FCS because MCLEOD engaged in statutorily
protected activity by requesting, taking and demanding reinstatement from FMLA leave.

58. FCS retaliated by altering the terms and conditions of MCLEOD’s employment
by refusing to return her to work, thereby terminating MCLEOD’s employment because she
engaged in the statutorily protected activity of requesting, taking and demanding reinstatement
from FMLA leave. The FCS refused to return MCLEOD to work because MCLEOD requested
and took FMLA leave and terminated her because she engaged in this statutorily protected activity.

59. FCS engaged in willful and intentional retaliation in violation of the FMLA by
terminating MCLEOD’s employment because she engaged in activity protected by the FMLA.

60. Asa result of the above-described violations of FMLA, MCLEOD has been
damaged by FCS in the nature of lost wages, salary, employment benefits and other compensation
and is therefore entitled to recover actual monetary losses, interest at the prevailing rate and
liquidated damages.

WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award
of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,
Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 9 of 11 PagelD 9

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and
any other such damages as this honorable Court deems just.

COUNT II -VIOLATION OF FLORIDA STATUTE 448.102: FLORIDA’S PRIVATE
WHISTLEBLOWER ACT (BOTH PLAINTIFFS)

61. Plaintiff incorporates by reference Paragraphs 1-38 of this Complaint as though
fully set forth below.

62. The Plaintiffs were employees of FCS, a private company.

63. At all material times, the Plaintiffs were to be protected from negative employment
action by Florida Statute 448.102(1)-(3), commonly known as Florida’s “whistleblower statute,”
which in relevant part provides:

“An employer may not take any retaliatory personnel action against an
employee because the employee has:

(1) Disclosed, or threatened to disclose, to any appropriate governmental
agency, under oath, in writing, an activity, policy, or practice of the
employer that is in violation of a law, rule, or regulation. However, this
subsection does not apply unless the employee has, in writing, brought
the activity, policy, or practice to the attention of a supervisor or the
employer and has afforded the employer a reasonable opportunity to
correct the activity, policy, or practice;

(2) Provided information to, or testified before, any appropriate
governmental agency, person, or entity conducting an investigation,
hearing, or inquiry into an alleged violation of a law, rule, or regulation
by the employer, and;

(3) Objected to, or refused to participate in, any activity, policy, or practice
of the employer which is in violation of a law, rule, or regulation.”

64. The Plaintiffs did engage in statutorily protected activity under F.S. §448(1) and

(3).
Case 2:19-cv-00288-SPC-NRM Document1 Filed 04/23/19 Page 10 of 11 PagelD 10

65. Immediately after engaging in statutorily protected activity, the Plaintiffs suffered
negative employment action, their respective terminations, which are a direct result of their
statutorily protected activity.

66. The Plaintiffs’ terminations and their engaging in statutorily protected activity are
causally related.

67. FCS knew that the Plaintiffs were engaged in protected conduct as referenced
herein.

68. FCS discharged, terminated, demoted, suspended, threatened, disciplined and
harassed the Plaintiffs from their employment, and otherwise retaliated against them because of
their protected conduct.

69. Asa direct and proximate result of the violations of F.S. § 448.102, as referenced
and cited herein, the Plaintiffs have lost all of the benefits and privileges of their employment and
has been substantially and significantly injured in their career paths that was anticipated from their
employment.

70. As a direct and proximate result of the violations of F.S. § 448.102, as referenced
and cited herein, and as a direct and proximate result of the prohibited acts perpetrated against
them, the Plaintiffs are entitled to all relief necessary to make them whole.

71. FCS’ negative employment actions against the Plaintiffs continued until their
termination and this count is timely filed.

WHEREFORE, Plaintiffs demand damages against Defendant for violation of Florida’s
Private Sector Whistle-blower’s Act (Section 448.102, Fla. Stat.), including but not limited to all
relief available under Section 448.103, Fla. Stat., such as:

(a) an injunction restraining continued violation of this act,

10
Case 2:19-cv-00268-SPC-NRM Document1 Filed 04/23/19 Page 11 of 11 PagelD 11

(b) reinstatement of the employees to the same positions they held before the retaliatory

personnel action or to an equivalent position, or awarding front pay,

(c) reinstatement of full fringe benefits and seniority rights,

(d) compensation for lost wages, benefits, and other remuneration,

(e) any other compensatory damages allowable at law,

(f) attorney’s fees, court costs and expenses, and

(g) such other relief this Court deems just and proper.

DEMAND FOR JURY TRIAL

NOW COME the Plaintiffs, by and through their undersigned attorneys, and demand a

jury trial under Federal Rule of Civil Procedure 38 on all issues triable of right by a jury in this

action.

Dated: April 23, 2019

Respectfully submitted,

/s/ Benjamin H. Yormak

Benjamin H. Yormak

Florida Bar Number 71272

Trial Counsel for Plaintiffs

YORMAK EMPLOYMENT & DISABILITY LAW
9990 Coconut Road

Bonita Springs, Florida 34135

Telephone: (239) 985-9691

Fax: (239) 288-2534

Email: byormak@yormaklaw.com

CERTIFICATE OF SERVICE

I hereby certify that on April 23, 2019, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system. I further certify that I mailed the foregoing document and

the notice of electronic filing by first-class mail to the following non-CM/ECF participants: None.

s/ Benjamin H. Yormak
Benjamin H. Yormak

11
